632 N.W.2d 925 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nathan Gene REID, Defendant-Appellant.
Docket No. 118087, COA No. 229805.
Supreme Court of Michigan.
September 11, 2001.
On order of the Court, the application for leave to appeal from the October 26, 2000 decision of the Court of Appeals is considered, and we ORDER that the prosecutor show cause in writing, in this Court, within 28 days after the date of this order, why the defendant should not be resentenced because the 450 month to 50 year sentence for second-degree murder violates M.C.L. § 769.34(2)(b).
The defendant is directed to file with the Genesee Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich. xxxi). The court must provide the prosecutor with a copy of the defendant's affidavit. The prosecutor may challenge the defendant's assertion of indigency by filing an appropriate motion with the Circuit Court within 14 days after the prosecutor receives the copy of the affidavit. If such challenge is brought, the court must conduct a hearing on the matter within 21 days after the prosecutor's motion is filed.
The prosecutor, the defendant, and an attorney appointed by the Circuit Court to represent the defendant must appear at the hearing.
If the Circuit Court determines that the defendant is indigent, the Court must continue the appointment of the defendant's appellate counsel. That order must be entered within 14 days after the hearing or, if the prosecutor has not challenged the defendant's assertion of indigency, within 28 days after the defendant files his affidavit. The court must promptly forward to the Clerk of this Court a copy of the appointment order.
If the Circuit Court determines that the defendant is not indigent, the court must promptly notify the Clerk of this Court.
The defendant's response must be filed within 28 days after the filing of the prosecutor's show cause pleadings, or within 21 days after counsel's renewed appointment, whichever is later.